Citation Nr: 0940310	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that denied the Veteran's 
claim for TDIU.

The Veteran appealed the RO decision to the Board, and in 
March 2009, the Board remanded the case for further 
development.  That development was completed, and the case 
has since been returned to the Board for appellate review.

In May 2006, the Veteran requested a personal hearing with a 
decision review officer (DRO), which request was later 
withdrawn in August 2006.  Subsequently, in March 2007, the 
Veteran requested that another hearing be scheduled, and an 
informal conference was held in August 2007 in lieu thereof.


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on January 9, 2006.

2.  For the period prior to October 1, 2007, the Veteran was 
assigned a 60 percent combined disability rating, which 
included sleep apnea with asthma (50 percent), rhinitis (10 
percent), and tinnitus (10 percent).

3.  For the period from October 1, 2007 forward, the Veteran 
has been assigned a 30 percent combined disability rating, 
which includes rhinitis (10 percent), asthma (10 percent), 
tinnitus (10 percent), and eczema (zero percent).

4.  For the entire appeals period, the Veteran's service-
connected disabilities have not been shown to render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5102, 5103(a)(1), 5103A, 5106, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).

In this case, the Board finds that VCAA letters dated January 
2006 and March 2006 fully satisfied the above notice 
requirements of the VCAA.  In addition, the January 2006 
letter informed the Veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation due to 
his service-connected disabilities.  It was noted that he 
generally must meet certain disability percentage 
requirements, i.e., one disability assigned a 60 percent 
disability rating, or one disability assigned a disability 
rating of 40 percent or more with a combined disability 
rating of 70 percent or more.

The Board concludes below that the Veteran is not entitled to 
TDIU.  Thus, any questions as to the appropriate effective 
date to be assigned are rendered moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain.  The Board finds that VA 
fully complied with its duty to assist.  The Board finds that 
the claims folder contains sufficient evidence to decide the 
claim.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

The Veteran was provided with a VA examination relating to 
his claim for TDIU in January 2006.  The Board finds the VA 
examination report to be quite thorough and adequate upon 
which to base a decision with regard to this claim.  The VA 
examiner reviewed the claims file and personally interviewed 
and physically examined the Veteran.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The Board is cognizant 
of the fact that the Veteran's service connected for 
dyshidrotic eczema of the feet was not a service connected 
disability at the time of the January 2006 examination.  
However, the report of the January 2006 examination clearly 
shows that the Veteran's feet were examined and even 
considered with respect to his TDIU claim.  Indeed, the non-
compensable evaluation currently assigned to the Veteran's 
bilateral foot condition was based on the findings of the 
January 2006 examination; and, the Veteran reports no change 
in his foot condition since that time.  As such, the Board 
finds the January 2006 examination report is adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded by reason of service-connected disabilities from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2009).


The Veteran filed his claim for TDIU on January 9, 2006.  At 
that time, the Veteran was assigned a 60 percent combined 
disability rating, which included sleep apnea with asthma (50 
percent), rhinitis (10 percent), tinnitus (10 percent), and 
eczema (zero percent).

In a February 2007 rating decision, the RO proposed to sever 
service connection for sleep apnea (which had a 50 percent 
rating with asthma), and to assign a 10 percent disability 
rating to his service-connected asthma.  See 38 C.F.R. 
§ 3.105(d) (2009).  The rating decision provided notice that 
service connection for sleep apnea had been erroneously 
granted, and that the Veteran had 60 days to present 
additional evidence to show that service connection for sleep 
apnea should not be severed.  See 38 C.F.R. § 3.105(d) 
(2009).  After consideration of lay statements submitted by 
the Veteran from his brother, wife, and mother, and after a 
new VA examination was conducted in March 2007 with regard to 
the Veteran's sleep apnea, the RO severed service connection 
for sleep apnea by way of a July 2007 rating decision, 
effective October 1, 2007.

Since October 1, 2007, the Veteran has been assigned a 30 
percent combined disability rating, which includes rhinitis 
(10 percent), asthma (10 percent), tinnitus (10 percent), and 
eczema (zero percent).

In January 2006, the Veteran was provided with a VA 
examination relating to his claim for TDIU.  The VA 
examiner's report reflects non-service connected diagnoses 
of, among other things, lower back degenerative disease 
(DJD), status post left shoulder repair, and status post 
right elbow repair.  The examiner noted that the above 
conditions caused restrictions as follows:  no sitting or 
standing for more than 20 minutes, no lifting more than 15 
pounds, no pushing or pulling more than 30 pounds, no 
overhead lifting, and no using heavy equipment.  The VA 
examiner opined that it was "more likely than not" that the 
Veteran was unable to work due to physical restrictions 
resulting from the non-service connected conditions.


The Veteran's February 2003 application for Social Security 
Administration (SSA) disability income (SSDI) reflects that 
he reported that was unable to work due to his back, 
shoulder, elbow, and knee conditions, all of which conditions 
are non-service-connected.  See Form SSA-3368-BK, February 
2003 at section 2.A.  Nowhere in the Veteran's SSA records is 
there any mention of his service-connected disabilities 
rendering him unable to work.

The Board finds the above January 2006 VA examination report 
and the Veteran's SSA records to be the most probative 
evidence of record as to whether the Veteran has been unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  

The Board acknowledges that during an informal DRO hearing in 
August 2007, the Veteran asserted, for the first time, that 
he was unable to gain employment due, in part, to his sleep 
apnea.  Here, notwithstanding the fact that the Veteran is no 
longer service connected for sleep apnea, the Board notes 
that the Veteran's lay opinion on the cause of his 
unemployability is outweighed by the negative findings of the 
January 2006 examination.  Indeed, the Court has held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the Board 
finds the Veteran's assertion not to be credible.  His 
contention that his service connected disabilities have 
resulted in unemployability completely contradicts the 
statements he made in his application for SSDI.  In other 
words, his current statement are self-serving and without 
competence.

Since October 1, 2007, the Veteran has been assigned a 
combined 30 percent disability rating for all of his service-
connected disabilities.  Therefore, since October 1, 2007, 
the Veteran has not met the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a).  Regardless, because the 
Board finds that the Veteran's inability to secure or follow 
a substantially gainful occupation for the entire period on 
appeal has been due to his non-service connected 
disabilities, the Board finds that referral under 38 C.F.R. 
§ 4.16(b) for extra-schedular consideration for the period 
beginning October 1, 2007 is not warranted.

As for the period prior to October 1, 2007, the Board 
acknowledges that the Veteran was assigned a 60 percent 
combined disability rating, and, therefore, met the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The 
Boards finds, however, that regardless of the fact that the 
Veteran met the minimum schedular criteria for TDIU for that 
period, there is no credible evidence of record that the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities (including sleep apnea at that time).  As 
discussed above, the competent evidence of record is against 
the finding that the Veteran's service connected disabilities 
result in unemployability throughout the appeals period.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU on both a schedular and 
extraschedular basis for the entire period on appeal.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to compensation for TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


